Order entered November 8, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-00494-CR

                               DEREK A. NELSON, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-80609-2014

                                          ORDER
        We GRANT appellant’s November 4, 2016 second motion to extend time to file his brief

and ORDER the brief filed no later than December 6, 2016.




                                                     /s/    ADA BROWN
                                                            JUSTICE